Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed January 7, 2022.
Claims 71-84 have been canceled.  New claims 85 and 86 are acknowledged.   
Claims 70, 85 and 86 are pending in the instant application.
	Claims 70, 85 and 86 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Objections
In the previous Office Action mailed July 7, 2021, claim 72 was objected to because the claim did not end with a period.  This objection is moot in view of Applicant’s Amendment filed January 7, 2022 to cancel claim 72.


Claim Rejections - 35 USC § 112
In the previous Office Action mailed July 7, 2021, claims 70-84 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  This rejection is moot against claims 71-84 in view of Applicant’s Amendment filed January 7, 2022 to cancel these claims.  This rejection is withdrawn against claim 70 in view of Applicant’s Amendment to the claims filed January 7, 2022.

Applicant’s Amendment filed January 7, 2022 necessitated the new ground of rejection as presented and made of record below:

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claim 70 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10538761 (hereinafter, ‘761 Patent).
Although the conflicting claims are not identical they are not patentably distinct from each other because the instant claims being drawn to a double stranded oligonucleotide molecule 2comprising: 3(i) a first oligonucleotide strand comprising a first nucleic acid sequence bound to 4a second nucleic acid sequence through a first spacer, wherein said second nucleic acid sequence 5is bound to a third nucleic acid sequence through a second spacer; 6(ii) a second oligonucleotide strand comprising a fourth nucleic acid sequence 7bound to a fifth nucleic acid sequence through a third spacer, wherein said fifth nucleic acid 8sequence is bound to a sixth nucleic acid sequence through a fourth spacer, 911wherein the second nucleic acid sequence and the fifth nucleic acid sequence are 12hybridized to form a double stranded nucleic acid core of said double stranded oligonucleotide; 1314(iii) a first moiety attached to the first nucleic acid sequence of the first 15oligonucleotide, wherein the first moiety comprises a first moiety nucleic acid sequence 16hybridized to at least a portion of the first nucleic acid sequence; 17(iv) a second moiety attached to the third nucleic acid sequence of the first 18oligonucleotide, wherein the second moiety comprises a second moiety nucleic acid 19sequence hybridized to at least a portion of the third nucleic acid sequence; 20(v) a third moiety attached to the fourth nucleic acid sequence of the second 21oligonucleotide, wherein the third moiety comprises a third moiety nucleic acid sequence 22hybridized to at least a portion of the fourth nucleic acid sequence; and 23(vi) a fourth moiety attached to the sixth nucleic acid sequence of the second 24oligonucleotide, wherein the fourth moiety comprises a fourth moiety nucleic acid sequence 25hybridized to at least a portion of the sixth nucleic acid sequence; Page 2 of 6 120168356v.1Appl. No. 16/702,31826wherein the first, second, third and fourth spacers are independently 27unsubstituted C1-C10 alkylene; 28wherein the first nucleic acid sequence, the third nucleic acid sequence, the 29fourth nucleic acid sequence and the sixth nucleic acid sequence are single stranded; 30wherein the first, second and third moieties are siRNA moieties and the 31fourth moiety is an aptamer moiety; and 32wherein said first oligonucleotide strand is covalently bound to a substrate 33through a cleavable linker are an obvious variation of the ‘761 Patent claims, which are drawn to double stranded oligonucleotide molecule comprising: a first oligonucleotide strand comprising a first nucleic acid sequence bound to a second nucleic acid sequence through a first spacer, wherein said second nucleic acid sequence is bound to a third nucleic acid sequence through a second spacer; and a second oligonucleotide strand comprising a fourth nucleic acid sequence bound to a fifth nucleic acid sequence through a third spacer, wherein said fifth nucleic acid sequence is bound to a sixth nucleic acid sequence through a fourth spacer, wherein the second nucleic acid sequence and the fifth nucleic acid sequence are hybridized to form a double stranded nucleic acid core of said double stranded oligonucleotide, and wherein said first oligonucleotide strand is covalently bound to a substrate through a cleavable linker. 
The claims of the ‘761 Patent overlaps in scope and fully embraces that which is claimed in the instant invention.  Furthermore, the limitations of the present claims are provided in the supporting disclosure of the patent as certain preferred embodiments.
A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10538761 is required.


Conclusion
Claims 85 and 86 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635